Name: Commission Regulation (EEC) No 3787/89 of 15 December 1989 repealing Regulation (EEC) No 2806/71 laying down additional rules for granting export refunds on certain products processed from cereals and from rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 12. 89 Official Journal of the European Communities No L 367/43 COMMISSION REGULATION (EEC) No 3787/89 of 15 December 1989 repealing Regulation (EEC) No 2806/71 laying down additional rules for granting export refunds on certain products processed from cereals and from rice refunds on products processed from cereals and from rice and derived from a denatured basic product ; Whereas it has become apparent in the meanwhile that there is some economic interest in exporting flour the starch of which has been subjected to heat treatment ; whereas the premium for the incorporation of denatured cereals in animal feedingstuffs no longer exists ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3707/89 (2), and in particular Article 1 6 (6) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), and in particular Article 17 (6) thereof, Whereas Commission Regulation (EEC) No 2806/71 of 23 December 1971 laying down additional rules for granting export refunds on certain products processed from cereals and from rice (*) discontinues the granting of export refunds on flour the starch of which has been subjected to heat treatment in view of the Community's small share of world trade in such products ; Whereas, for the same reasons and on account of the premium for incorporation in animal feedingstuffs granted at that time for denatured cereals, the said Regulation also discontinues the granting of export HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2806/71 is hereby repealed. Article 2 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 363, 13 . 12. 1989, p. 1 . (3) OJ No L 166, 25. 6. 1976, p. 1 . O OJ No L 177, 24 . 6. 1989, p. 1 . V) OJ No L 284, 28 . 12. 1971 , p. 9 .